Rothrocic, J.
The cause is argued upon the theory that the defendant Kraner surrendered Shanahan to the sheriff on a certified copy of the undertaking. The position is not sustained by the record. It appears that Shanahan surrendered himself to the sheriff. This must have been after the bond was forfeited, otherwise no forfeiture would have been taken. The bond required that Shanahan “should appear * * * to answer the indictment, and not depart without leave of the-court, and obey all orders of the court.” He appeared and. *577pleaded guilty, but departed without leave of the court, and when he failed to answer, upon being called to surrender himself in satisfaction of the judgment, the bond was rightfully forfeited, and the surety’s liability was then fixed.
i. bail : remission: discretion of court. The Code provides that if, before judgment is entered against the bail, the defendant be surrendered or arrested, the court may in its discretion remit the whole or any part or the sum specified in the undertaking. Section 4600. It is urged that because Shanahan had been imprisoned in satisfaction of the judgment the court should have remitted the whole or some part of the undertaking. This question was determined in State v. Kraner, post, 582. No abuse of discretion is shown. It does not appear when Shanahan surrendered himself. For aught that does appear the county may have incurred large expense in endeavoring to arrest him before the surrender.
We cannot presume that the judgment of the court below was an abuse of a sound legal discretion.
Aeeibmed.